As we see it, the judgment of the Franklin County Common Pleas Court was correct and must be affirmed. In addition to the arguments based upon what appears to us to be the agreed and actual control down to the smallest detail of the manner and means of executing such contracts, there is the express, clear and unambiguous definition of what is a "school employee" in Section 3309.01 (B) of the Revised Code, which on November 27, 1956, when the petition was filed, read in part as follows:
"(B) `Employee' means any person regularly employed in the public schools of the state who is not a teacher * * *. In all cases of doubt the school employees retirement board shall determine whether any person is an employee, as defined in this division, and its decision shall be final. * * *." (Emphasis added.)
We have not been able to find, nor has it been pointed out to us, where there is any substantial difference, so far as this question is concerned, in the language used in the amended form of Section 3309.01. As amended, effective September 16, 1957 (127 Ohio Laws, 299, 336), this section in part now reads as follows:
"(B) `Employee' means any person employed in the public schools of the state in a position for which he is not required to have a certificate [as teacher] issued pursuant to Sections3319.22 to 3319.31 * * *. In all cases of doubt the school employees retirement board shall determine whether any person is an employee, as defined in this division, and its decision shall be final. * * *"
Here the state Legislature has provided a definition *Page 419 
and has granted authority in the first instance to the School Employees Retirement Board to make a determination in all cases of doubt. It is further provided that decisions of the board shall be final.
As we see it the Legislature had full power and authority to impose these conditions involving as they do the expenditure of public funds by an agency of the public for a public purpose. As the rule and decision of the retirement board would appear to apply equally to all school boards and school districts in all parts of the state, it should in our judgment be upheld.